Citation Nr: 9921860	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  90-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of an arthrotomy of the right knee, 
prior to November 24, 1997.  

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of an arthrotomy of the right knee, 
beginning November 24, 1997.  

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of an arthrotomy of the left knee, 
prior to November 24, 1997.  

4.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of an arthrotomy of the left knee, 
beginning November 24, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1977.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1989 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which denied service connection for 
post-traumatic stress disorder and denied the veteran's claim 
for entitlement to a total rating for compensation purposes 
based on individual unemployability.  Additionally, a 10 
percent disability evaluation for the veteran's service-
connected post-operative residuals of an arthrotomy of the 
right knee was continued as was 10 percent disability 
evaluation for the veteran's service-connected post-operative 
residuals of an arthrotomy of the left knee.  In April 1991, 
the Board remanded this appeal to the RO to afford the 
veteran Department of Veterans Affairs (hereinafter "VA") 
psychiatric and orthopedic examinations.  In a January 1993 
decision, the Board granted service connection for post-
traumatic stress disorder.  The Board remanded the remaining 
issues on appeal to the RO for further development.  

A January 1993 rating decision, following the January 1993 
Board decision, in pertinent part, granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
disability evaluation.  An April 1993 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder to 30 percent.  A November 1993 rating decision, in 
pertinent part, continued a 30 percent disability evaluation 
for the veteran's service-connected psychiatric disorder.  A 
February 1995 rating decision, in pertinent part, granted the 
veteran's claim for entitlement to a total rating for 
compensation purposes based on individual unemployability.  
In May 1996, the Board remanded this appeal to the RO, for a 
third time, to contact the veteran and ascertain whether he 
still wished to continue his claim for an increased 
evaluation for his service-connected post-traumatic stress 
disorder and to obtain VA treatment records.  The Board notes 
that the issue of entitlement to an increased evaluation for 
post-traumatic stress disorder is no longer before the Board.  

In October 1997, the Board remanded this appeal to the RO, 
for a fourth time, to afford the veteran a VA examination.  
An April 1998 rating decision increased the disability 
evaluation assigned for the veteran's service-connected post-
operative residuals of an arthrotomy of the right knee to 20 
percent effective November 24, 1997.  The disability 
evaluation for the veteran's service-connected post-operative 
residuals of an arthrotomy of the left knee was also 
increased to 20 percent effective November 24, 1997.  The 
veteran has been represented throughout this appeal by the 
Paralyzed Veterans of America, Inc.  

The Board observes that in a November 1998 informal hearing 
presentation, the accredited representative advanced 
contentions on appeal which the Board has construed as claims 
for service connection for bilateral shoulder disorders, a 
low back disorder, a skin disorder and for a shrapnel wound 
of the left hand.  Additionally, the accredited 
representative advanced contentions which the Board has 
construed as a claim as to entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
(West 1991), for periods during which the veteran was in 
receipt of a temporary total rating.  As these issues have 
neither been developed nor certified for review on appeal, 
they are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Prior to November 24, 1997, the veteran's right knee 
disorder was productive of no more than slight impairment of 
the knee with range of motion from 0 to 120 degrees.  

3.  Beginning on November 24, 1997, the veteran's right knee 
disorder is productive of no more than moderate impairment of 
the knee with active range of motion from 0 to 98 degrees and 
passive range of motion from 0 to 122 degrees.  

4.  Prior to November 24, 1997, the veteran's left knee 
disorder was productive of no more than slight impairment of 
the knee with range of motion from 0 to 120 degrees.  

5.  Beginning on November 24, 1997, the veteran's left knee 
disorder is productive of no more than moderate impairment of 
the knee with active range of motion from 0 to 91 degrees and 
passive range of motion from 0 to 111 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to November 24, 1997, the schedular 
criteria for an evaluation in excess of 10 percent for post-
operative residuals of an arthrotomy of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 
7803, 7804 (1998).  

2.  For the period beginning November 24, 1997, the schedular 
criteria for an evaluation in excess of 20 percent for post-
operative residuals of an arthrotomy of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 
7803, 7804 (1998).  

3.  For the period prior to November 24, 1997, the schedular 
criteria for an evaluation in excess of 10 percent for post-
operative residuals of an arthrotomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 
7803, 7804 (1998).  

4.  For the period beginning November 24, 1997, the schedular 
criteria for an evaluation in excess of 20 percent for post-
operative residuals of an arthrotomy of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 5261, 
7803, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

The Board notes that this appeal ensues from the veteran's 
disagreement with 10 percent disability evaluations which 
were continued for his service-connected post-operative 
residuals of an arthrotomy of the right knee and post-
operative residuals of an arthrotomy of the left knee, 
pursuant to a June 1989 rating decision.  An April 1998 
rating decision increased the disability evaluations assigned 
for the veteran's service-connected right knee disorder and 
left knee disorder to 20 percent effective November 24, 1997.  
Thus, since the veteran was in receipt of a 10 percent 
evaluation prior to November 24, 1997 and a 20 percent 
evaluation beginning November 24, 1997, this decision will 
address whether he was or is entitled to increased 
evaluations for his right knee disorder and his left knee 
disorder for such periods.  

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Post-Operative
Residuals of an Arthrotomy of the Right Knee, Prior to 
November 24, 1997

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for both right knee and left knee disorders during 
his period of service.  A March 1972 treatment entry noted 
that the veteran hurt his right during training.  The 
impression was chondromalacia with bruised femoral condyle.  
An additional March 1972 entry noted an impression of 
contusion of the right knee.  A May 1975 entry indicated that 
the veteran complained of pain in the right knee.  The 
impression, at that time, was loose body versus meniscus.  An 
August 1975 hospital report noted that the veteran underwent 
an arthrotomy of the left knee with lateral meniscectomy.  
The final diagnosis was tear, of meniscus, left, lateral.  A 
March 1976 consultation report noted that the veteran was two 
days post an injury to the right knee.  The impression was 
contusion versus patellar tear.  An August 1976 hospital 
report noted that the veteran underwent an exploratory 
arthrotomy of the right knee in June 1976.  The impression 
was inflammation, right knee, chronic, nonspecific.  A 
September 1977 examination report included a notation that 
the veteran had chronic bilateral knee pain.  An October 1977 
consultation report related an impression of chondromalacia 
of the patella, right.  

VA treatment records dated from January 1978 to February 1978 
indicated that the veteran was treated for several disorders.  
A January 1978 hospital summary noted diagnoses including 
undisplaced fracture, lateral tibial plateau, right.  The 
veteran underwent a VA general medical examination in May 
1978.  The diagnoses included old fracture of the right 
lateral tibial plate.  

In June 1978, service connection was granted for post-
operative residuals of an arthrotomy of the right knee.  A 10 
percent disability evaluation was assigned effective December 
13, 1977.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1998).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  
Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1998).  The average normal range of motion of the 
leg and knee is 0 to 140 degrees.  38 C.F.R. § 4.71 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

At a November 1989 hearing on appeal, the veteran testified 
that if he stood for long periods, in excess of thirty to 
forty-five minutes, his knees would become very stiff.  He 
also stated that his knees would "lock up".  The veteran 
further indicated that he would have difficulty after 
prolonged sitting.  He reported that he used a cane as a 
result of his knee disorders.  He also stated that he had 
used a walker at times to get around the house.  

VA treatment record dated in March 1990 to April 1991 
indicated that he veteran was treated for several disorders.  
An April 1991 treatment entry noted that the veteran 
complained of pain in both knees.  The assessment included 
painful knees.  

The veteran underwent a VA orthopedic examination in May 
1991.  The examiner noted that all history was obtained from 
the veteran and that the details of the history were of 
questionable reliability.  The veteran reported that 
following service he had continued to have problems with some 
pain in both knees.  He also indicated that his knees seemed 
to give way easily and that he would fall easily when they 
gave way.  The veteran further noted that his knees felt 
weak, especially if he did not exercise.  The examiner 
indicated that there was a 2 inch transverse scar at the 
medial aspect of the right knee and a 2 and 1/2 inch 
transverse scar at the lateral aspect of the left knee.  
There was no swelling or effusion demonstrated at either knee 
joint.  The examiner also reported that there was no 
tenderness to palpation around either knee joint.  The 
anterior and posterior drawer tests were negative at each 
knee and no medial or lateral instability of either knee was 
demonstrated when the knees were flexed at 30 degrees and 
when they were fully extended.  The examiner indicated that 
both of the veteran's knees flexed to 120 degrees and both 
knees extended normally to 0 degrees.  The patella 
compression maneuver was reported to be normal at both knees 
without significant pain.  The examiner reported that there 
was no tenderness or swelling in either popliteal fossa.  It 
was noted that the right lower extremity measured 37 inches 
in length and the left lower extremity measured 36 and 1/2 
inches.  The examiner indicated that the circumference of the 
thighs measured 6 cm proximal to the superior poles of the 
patellae were 19 and 1/2 inches bilaterally.  Circumference 
of the calves was 17 inches on the right and 17 and 1/4 
inches on the left.  The examiner related that X-rays of both 
knees showed limited flexion of the joints bilaterally and 
small bony spurs at the proximal ends of the patellae 
bilaterally.  It was reported that the joint spaces did not 
appear narrow and there was no evidence of joint effusion or 
bony erosion.  The examiner indicated that such findings were 
interpreted as demonstrating minimal degenerative changes, 
bilaterally.  The impression included residuals, 
arthrotomies, knees, bilateral; degenerative arthritis, 
knees, mild, bilateral and 1/2 inch shortening, left lower 
extremity.  

VA treatment records dated from June 1991 to June 1996 
indicated that the veteran was treated for multiple 
disorders.  Treatment entries dated from July 1991 to 
September 1991 related assessments which included painful 
knees.  A July 1993 VA hospital discharge summary indicated 
diagnoses including chronic degenerative arthritis, 
wheelchair bound.  An October 1993 consultation report noted 
that the veteran was seen for right knee pain and noted an 
assessment which included degenerative joint disease of the 
right knee.  A December 1993 VA hospital discharge summary 
noted that the veteran had arthralgia of both knees.  The 
diagnoses included degenerative joint disease.  An April 1994 
treatment entry included an assessment of old right knee 
fracture.  A September 1994 radiological report, as to the 
veteran's left knee, indicated an impression of a normal 
exam.  An October 1994 VA hospital discharge summary 
indicated diagnoses including arthralgia, multiple joints, 
especially shoulders and knees.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran 
suffered from symptomatology productive of more than slight 
impairment of the right knee with recurrent subluxation or 
lateral instability for the period prior to November 24, 
1997.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  The 
May 1991 VA orthopedic examination report noted that the 
veteran reported that he had problems with some pain in both 
knees.  He also indicated that his knees seemed to give way 
easily and that he would fall when they gave way.  The 
examiner specifically noted that the history was obtained 
from the veteran and that the details of his history were of 
questionable reliability.  The examiner reported that there 
was no swelling or effusion demonstrated at either knee joint 
as well as no tenderness to palpation.  The anterior and 
posterior drawer tests were noted to be negative at each knee 
and no medial or lateral instability of either knee was 
demonstrated when the knees were flexed at 30 degrees and 
when they were fully extended.  The examiner reported that 
the circumference of both thighs were 19 and 1/2 inches and 
the circumference of calves were 17 inches on the right and 
17 and 1/4 inches on the left.  The impression included 
residuals, arthrotomies, knees, bilateral and degenerative 
arthritis, knees, mild, bilateral.  The Board observes that 
subsequent VA treatment records dated from June 1991 to June 
1996 indicated continued treatment for right knee pain with 
diagnoses including degenerative joint disease and 
arthralgia.  The Board observes that the medical evidence of 
record clearly fails to indicate that the veteran suffered 
from moderate impairment of the right knee with recurrent 
subluxation or lateral instability as required for a 20 
percent evaluation pursuant to the appropriate schedular 
criteria noted above for the relevant period.  Moderate 
impairment of the right knee simply was not shown.  

The Board further observes that the May 1991 VA orthopedic 
examination report noted that the veteran's right knee flexed 
to 120 degrees and extended normally to 0 degrees.  
Additionally, the examiner noted that a patella compression 
maneuver was reported to be normal at both knees without 
significant pain.  The Board observes that the evidence of 
record fails to indicate that flexion of the right knee was 
limited to 30 degrees or that extension was limited to 15 
degrees as required for a 20 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5003, 5260, 
5261 (1998), for the period in question.  Also, ankylosis of 
the right knee was not shown.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffered from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assignable 
compensable evaluation for the period in question.  38 C.F.R. 
Part 4, Diagnostic Code 7803, 7804 (1998).  The May 1991 VA 
orthopedic examination report solely noted that the veteran 
had a 2 inch scar at the medial aspect of the right knee.  
The Board also finds that the 10 disability evaluation for 
the period prior to November 24, 1997, encompassed the 
veteran's objectively ascertainable functional impairment due 
to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, 
there is no clinically identifiable pathology warranting 
extended discussion as to whether a separately assignable 
compensable rating was appropriate.  It is significant to 
note in this regard that there is no clinical indication of 
instability of the knee.  Accordingly, the Board concludes 
that an increased evaluation for post-operative residuals of 
an arthrotomy of the right knee, prior to November 24, 1997, 
is not warranted.  



II.  Entitlement to an Evaluation in Excess of 20 Percent for 
Post-Operative
Residuals of an Arthrotomy of the Right Knee Beginning 
November 24, 1997

The veteran underwent a VA orthopedic examination on November 
24, 1997.  He reported that his right knee would become stiff 
in the morning and that he would have difficulty arising from 
bed because of the stiffness.  The veteran also indicated 
that he had right knee pain daily and that he would have 
occasional very slight swelling in the right knee.  It was 
reported that prolonged standing of one hour would cause pain 
in the right knee.  The veteran reported that he tried to 
walk a mile everyday.  As to the left knee, the veteran 
stated that it was also stiff occasionally in the morning and 
that he had occasional pain.  He reported that the left knee 
did not swell.  The veteran indicated that sometimes his 
knees would give away.  He also stated that he used a cane 
for problems with balance more than anything else.  The 
veteran indicated that his knees would lock up at times and 
that he was unable to squat.  

The examiner reported that there was a 4.5 cm surgical scar 
on the lateral aspect of the right and left knees.  The scars 
were not elevated and were not tender.  There was no 
deformity or swelling of either knee.  The examiner indicated 
that the right knee could be actively and passively extended 
to 0 degrees.  The right knee could also be actively flexed 
to 98 degrees and passively flexed to 122 degrees.  The left 
knee could be actively extended to 0 degrees and flexed to 91 
degrees and passively extended to 0 degrees and flexed to 111 
degrees.  The examiner noted that the veteran was asked to 
repeatedly extend the right knee and that he was able to do 
so 7 times without stopping.  He could repeatedly extend the 
left knee 10 times.  The Romberg test was determined to be 
positive.  The diagnoses included remote repeated injuries of 
the right knee with internal derangement, status post surgery 
for internal derangement; mild degenerative arthritis of the 
right knee; and remote injuries to the left knee with 
internal derangement, status post surgery for internal 
derangement.  The examiner commented that the functional loss 
due to pain in the right knee was significant and that the 
functional loss due to pain in the left knee was moderately 
significant.  The examiner stated that the veteran had some 
increased fatigue and weakness in the quadriceps muscles 
bilaterally.  There was no evidence of ankylosis.  

An April 1998 rating decision increased the disability 
evaluation for the veteran's service-connected post-operative 
residuals of an arthrotomy of the right knee to 20 percent 
effective November 24, 1997.  The 20 percent disability 
evaluation has remained in effect.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than moderate impairment of 
the right knee with recurrent subluxation or lateral 
instability for the period beginning November 24, 1997.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  The most recent 
November 1997 VA orthopedic examination report noted that the 
veteran reported that his right knee would become stiff in 
the morning.  He also reported that he had right knee pain 
daily and that he would have occasional very slight swelling 
in the right knee.  He also indicated that his knees would 
sometimes give away.  The examiner reported that there was no 
deformity or swelling of either knee.  The examiner noted 
that the veteran was asked to repeatedly extend the right 
knee and was able to do so 7 times without stopping.  It was 
indicated that the Romberg test was determined to be 
positive.  The diagnoses included remote repeated injuries of 
the right knee with internal derangement, status post surgery 
for internal derangement and mild degenerative arthritis of 
the right knee.  The examiner commented that the veteran had 
some increased fatigue and weakness in the quadriceps 
muscles, bilaterally.  The Board observes that the medical 
evidence of record clearly fails to indicate that the veteran 
suffers from severe impairment of the right knee with 
recurrent subluxation or lateral instability as required for 
a 30 percent evaluation pursuant to the appropriate schedular 
criteria noted above for the period beginning November 24, 
1997.  Severe impairment simply is not shown by the evidence 
of record.  

The Board further observes that the November 1997 VA 
orthopedic examination report noted that the veteran's right 
knee could be actively and passively extended to 0 degrees.  
The right knee could be actively flexed to 98 degrees and 
passively flexed to 122 degrees.  The Board observes that the 
examiner commented that the veteran's functional loss due to 
pain in the right knee was significant.  The Board observes 
that the evidence of record fails to indicate that flexion of 
the right knee is limited to 15 degrees and extension limited 
to 20 degrees as required for a 30 percent evaluation 
pursuant to 38 C.F.R. part 4, Diagnostic Codes 5003, 5260, 
5261 (1998).  Further, the November 1997 VA orthopedic 
examination report specifically indicated that there was no 
evidence of ankylosis.  38 C.F.R. Part 4, Diagnostic Code 
5265 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assignable 
compensable evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803, 7804 (1998).  The November 1997 VA orthopedic 
examination report noted that the veteran had a 4.5 cm scar 
on the lateral aspect of the right knee which was not 
elevated and not tender.  The Board also finds that the 20 
disability evaluation encompasses the veteran's objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that although 
the examiner, pursuant to the November 1997 VA orthopedic 
examination, indicated that the veteran's functional loss due 
to pain was significant, the range of motion reported 
pursuant to such examination as to the veteran's right knee, 
is clearly not indicative of an increased evaluation.  
Moreover, there is no clinically identifiable pathology 
warranting extended discussion as to whether a separately 
assignable compensable rating is appropriate.  Accordingly, 
the Board concludes that an increased evaluation for post-
operative residuals of an arthrotomy of the right knee for 
the period beginning November 24, 1997, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

III.  Entitlement to an Evaluation in Excess of 10 Percent 
for Post-Operative Residuals of an Arthrotomy of the Left 
Knee, Prior to November 24, 1997

A.  Historical Review

The veteran's service medical records were discussed above.  
In June 1978, service connection was granted for post-
operative residuals of an arthrotomy of the left knee.   A 10 
percent disability evaluation was assigned effective December 
13, 1977.  




B.  Increased Evaluation

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran 
suffered from symptomatology productive of more than slight 
impairment of the left knee with recurrent subluxation or 
lateral instability for the period prior to November 24, 
1997.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  The 
May 1991 VA orthopedic examination report noted that there 
was no swelling or effusion demonstrated at either knee joint 
as well as no tenderness to palpation.  The anterior and 
posterior drawer tests were noted to be negative at each knee 
and no medial or lateral instability of either knee was 
demonstrated when the knees were flexed at 30 degrees and 
when they were fully extended.  The impression included 
residuals, arthrotomies, knees, bilateral and degenerative 
arthritis, knees, mild, bilateral.  The Board observes that 
the medical evidence of record clearly fails to indicate that 
the veteran suffered from moderate impairment of the left 
knee with recurrent subluxation or lateral instability as 
required for a 20 percent evaluation pursuant to the 
appropriate schedular criteria noted above for the period in 
question.  Additionally, although left leg shortening of 1/2 
inch was noted, such pathology would not be indicative of 
even a compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5275 (1998).  

The Board further observes that the May 1991 VA orthopedic 
examination report noted that the veteran's left knee flexed 
to 120 degrees and extended normally to 0 degrees.  
Additionally, the examiner noted that a patella compression 
maneuver was reported to be normal at both knees without 
significant pain.  The Board observes that the evidence of 
record fails to indicate that flexion of the left knee was 
limited to 30 degrees or that extension was limited to 15 
degrees as required for a 20 percent disability evaluation 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5003, 5260, 
5261 (1998), for the relevant period.  Further ankylosis of 
the left knee was not shown.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffered from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration, as to his left knee, such as would warrant a 
separately assignable compensable evaluation for the period 
in question.  38 C.F.R. Part 4, Diagnostic Code 7803, 7804 
(1998).  The May 1991 VA orthopedic examination report solely 
noted that the veteran had a 2 and 1/2 inch scar at the 
lateral aspect of the right knee.  The Board also finds that 
the 10 disability evaluation for the period prior to November 
24, 1997, encompassed the veteran's objectively ascertainable 
functional impairment due to pain as to his left knee.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, there was no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating was appropriate for the relevant period.  Accordingly, 
the Board concludes that an increased evaluation for post-
operative residuals of an arthrotomy of the left knee, prior 
to November 24, 1997, is not warranted.  

IV Entitlement to an Evaluation in Excess of 20 percent for 
Post-Operative Residuals of an Arthrotomy of the Left Knee, 
Beginning November 24, 1997

An April 1998 rating decision increased the disability 
evaluation for the veteran's service-connected post-operative 
residuals of an arthrotomy of the left knee to 20 percent 
effective November 24, 1997.  The 20 percent disability 
evaluation has remained in effect.  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than moderate 
impairment of the left knee with recurrent subluxation or 
lateral instability for the period beginning November 24, 
1997.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  The 
most recent November 1997 VA orthopedic examination report 
noted that the veteran reported that his left knee was 
occasionally stiff in the morning and that he had occasional 
pain.  The left knee did not swell and the veteran indicated 
that sometimes his knees would give away.  The examiner 
reported that there was no deformity or swelling of either 
knee.  The examiner noted that the veteran was asked to 
repeatedly extend the left knee and was able to do so 10 
times without stopping.  It was indicated that the Romberg 
test was determined to be positive.  The diagnoses included 
remote injuries of the left knee with internal derangement, 
status post surgery for internal derangement.  The Board 
observes that the medical evidence of record clearly fails to 
indicate that the veteran suffers from severe impairment of 
the left knee with recurrent subluxation or lateral 
instability as required for a 30 percent evaluation pursuant 
to the appropriate schedular criteria noted above for the 
period beginning November 24, 1997.  

The Board further observes that the November 1997 VA 
orthopedic examination report noted that the veteran's left 
knee could be actively extended to 0 degrees and flexed to 91 
degrees and passively extended to 0 degrees and flexed to 111 
degrees.   The Board observes that the examiner did comment 
that the veteran's functional loss due to pain in the left 
knee was moderately significant.  The Board notes that the 
evidence of record fails to indicate that flexion of the left 
knee is limited to 15 degrees and extension limited to 20 
degrees as required for a 30 percent evaluation pursuant to 
38 C.F.R. part 4, Diagnostic Codes 5003, 5260, 5261 (1998).  
Further, the November 1997 VA orthopedic examination report 
specifically indicated that there was no evidence of 
ankylosis.  38 C.F.R. Part 4, Diagnostic Code 5265 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration, as to his left knee, such as would warrant a 
separately assignable compensable evaluation.  38 C.F.R. Part 
4, Diagnostic Code 7803, 7804 (1998).  The November 1997 VA 
orthopedic examination report noted that the veteran had a 
4.5 cm scar on the lateral aspect of the right knee which was 
not elevated and not tender.  The Board also finds that the 
20 disability evaluation encompasses the veteran's 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The Board notes that 
although the examiner, pursuant to the November 1997 VA 
orthopedic examination, indicated that the veteran's 
functional loss due to pain was moderately significant, the 
range of motion reported pursuant to such examination report, 
as to the veteran's left knee, is clearly not indicative of 
an increased evaluation.  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.  Accordingly, the Board concludes that an 
increased evaluation for post-operative residuals of an 
arthrotomy of the left knee for the period beginning November 
24, 1997, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals of an arthrotomy of the right knee prior to 
November 24, 1997, is denied.  An evaluation in excess of 20 
percent for post-operative residuals of an arthrotomy of the 
right knee for the period beginning November 24, 1997, is 
denied.  An evaluation in excess of 10 percent for post-
operative residuals of an arthrotomy of the left knee prior 
to November 24, 1997, is denied.  An evaluation in excess of 
20 percent for post-operative residuals of an arthrotomy of 
the left knee for the period beginning November 24, 1997, is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

